J-S24035-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.L.A.-A., J.J.S.,    :      IN THE SUPERIOR COURT OF
A.J.A., X.A.A., Minors,                   :            PENNSYLVANIA
                                          :
                                          :
                                          :
                                          :
                                          :
APPEAL OF: J.A., Mother,                  :
                                          :
                   Appellant              :           No. 3034 EDA 2014

             Appeal from the Orders entered on September 19, 2014
              in the Court of Common Pleas of Philadelphia County,
             Family Court Division, No(s): CP-51-AP-0000730-2013,
               CP-51-AP-0000731-2013, CP-51-AP-0000732-2013;
               CP-51-AP-0000733-2013; CP-51-DP-0000605-2012;
               CP-51-DP-0000606-2012; CP-51-DP-0000607-2012;
                             CP-51-DP-0000608-2012

BEFORE: GANTMAN, P.J., ALLEN and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                            FILED MAY 22, 2015

      J.A. (“Mother”) appeals from the Orders granting the Petitions filed by

the Department of Human Services of Philadelphia County (“DHS”) to

involuntarily terminate her parental rights to her four minor children

(collectively “Children”), A.L.A.-A. (born 4/29/02), A.J.A. (born 9/27/03),

X.A.A. (born 1/5/08) and J.J.S. (born 1/27/09), pursuant to section 2511(a)

and (b) of the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8) and (b).

We affirm.

      The trial court set forth the relevant factual and procedural history in

its Opinion, which we adopt for purposes of this appeal.      See Trial Court

Opinion, 1/5/15, at 1-3.
J-S24035-15


     On appeal, Mother raises the following issue for our review: “Whether

the [trial] court erred in terminating Mother’s parental rights and changing

the [Family Service Plan (“FSP”)] goal to adoption where the evidence was

not clear and convincing to terminate Mother’s parental rights where DHS

failed to refer Mother for services necessary for Mother to complete her FSP

objectives?”   Brief for Mother at 4 (capitalization omitted).

     Our standard of review is as follows:

            [A]ppellate courts must apply an abuse of discretion
     standard when considering a trial court’s determination of a
     petition for termination of parental rights. As in dependency
     cases, our standard of review requires an appellate court to
     accept the findings of fact and credibility determinations of the
     trial court if they are supported by the record. If the factual
     findings are supported, appellate courts review to determine if
     the trial court made an error of law or abused its discretion. As
     has been often stated, an abuse of discretion does not result
     merely because the reviewing court might have reached a
     different conclusion. Instead, a decision may be reversed for an
     abuse of discretion only upon demonstration of manifest
     unreasonableness, partiality, prejudice, bias, or ill-will.

     … [U]nlike trial courts, appellate courts are not equipped to
     make the fact-specific determinations on a cold record, where
     the trial judges are observing the parties during the relevant
     hearing and often presiding over numerous other hearings
     regarding the child and parents. Therefore, even where the
     facts could support an opposite result, as is often the case in
     dependency and termination cases, an appellate court must
     resist the urge to second guess the trial court and impose its
     own credibility determinations and judgment; instead we must
     defer to the trial judges so long as the factual findings are
     supported by the record and the court’s legal conclusions are not
     the result of an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826–27 (Pa. 2012) (citations

omitted).


                                   -2-
J-S24035-15


      Termination of parental rights is controlled by section 2511 of the

Adoption Act. See 23 Pa.C.S.A. § 2511. The burden is on the petitioner to

prove, by clear and convincing evidence, that the asserted grounds for

seeking the termination of parental rights are valid. In re R.N.J., 985 A.2d
273, 276 (Pa. Super. 2009). “[C]lear and convincing evidence is defined as

testimony that is so clear, direct, weighty and convincing as to enable the

trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.” Id. (citation and quotation marks omitted).

      Satisfaction of any one subsection of Section 2511(a), along with

consideration of Section 2511(b), is sufficient for the involuntary termination

of parental rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).   In this case, we will review the trial court’s decision to terminate

Mother’s parental rights based upon section 2511(a)(1) and (b), which state

the following:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

          (1) The parent by conduct continuing for a period of at
          least six months immediately preceding the filing of the
          petition either has evidenced a settled purpose of
          relinquishing parental claim to a child or has refused or
          failed to perform parental duties.

                                    ***

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on


                                  -3-
J-S24035-15


      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall
      not consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

     We have explained this Court’s review of a challenge to the sufficiency

of the evidence supporting the involuntary termination of a parent’s rights,

pursuant to section 2511(a)(1), as follows:

           To satisfy the requirements of section 2511(a)(1), the
     moving party must produce clear and convincing evidence of
     conduct, sustained for at least the six months prior to the filing
     of the termination petition, which reveals a settled intent to
     relinquish parental claim to a child or a refusal or failure to
     perform parental duties.

                                   ***

           Once the evidence establishes a failure to perform parental
     duties or a settled purpose of relinquishing parental rights, the
     court must engage in three lines of inquiry: (1) the parent’s
     explanation for his or her conduct; (2) the post-abandonment
     contact between parent and child; and (3) consideration of the
     effect of termination of parental rights on the child pursuant to
     Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citations omitted).

           [T]o be legally significant, the [post-abandonment] contact
     must be steady and consistent over a period of time, contribute
     to the psychological health of the child, and must demonstrate a
     serious intent on the part of the parent to recultivate a parent-
     child relationship and must also demonstrate a willingness and
     capacity to undertake the parental role. The parent wishing to
     reestablish his parental responsibilities bears the burden of proof
     on this question.



                                 -4-
J-S24035-15


In re Z.P., 994 A.2d 1108, 1119 (Pa. Super. 2010) (citation omitted); see

also In re Adoption of C.L.G., 956 A.2d 999, 1006 (Pa. Super 2008) (en

banc).

      Further, regarding the definition of “parental duties,” this Court has

stated as follows:

            There is no simple or easy definition of parental duties.
      Parental duty is best understood in relation to the needs of a
      child. A child needs love, protection, guidance, and support.
      These needs, physical and emotional, cannot be met by a merely
      passive interest in the development of the child. Thus, this
      [C]ourt has held that the parental obligation is a positive duty
      which requires affirmative performance.

            This affirmative duty encompasses more than a financial
      obligation; it requires continuing interest in the child and a
      genuine effort to maintain communication and association with
      the child.

            Because a child needs more than a benefactor, parental
      duty requires that a parent exert himself to take and maintain a
      place of importance in the child’s life.

             Parental duty requires that the parent act affirmatively
      with good faith interest and effort, and not yield to every
      problem, in order to maintain the parent-child relationship to the
      best of his or her ability, even in difficult circumstances. A
      parent must utilize all available resources to preserve the
      parental relationship, and must exercise reasonable firmness in
      resisting obstacles placed in the path of maintaining the parent-
      child relationship. Parental rights are not preserved by waiting
      for a more suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with . . . [his]
      physical and emotional needs.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted).

      With respect to the “needs and welfare” analysis pertinent to section

2511(b), we have observed the following:


                                 -5-
J-S24035-15


     [I]nitially, the focus in terminating parental rights is on the
     parent, under Section 2511(a), whereas the focus in Section
     2511(b) is on the child. However, Section 2511(a)(8) explicitly
     requires an evaluation of the “needs and welfare of the child”
     prior to proceeding to Section 2511(b), which focuses on the
     “developmental, physical and emotional needs and welfare of the
     child.” Thus, the analysis under Section 2511(a)(8) accounts for
     the needs of the child in addition to the behavior of the parent.
     Moreover, only if a court determines that the parent’s conduct
     warrants termination of his or her parental rights, pursuant to
     Section 2511(a), does a court “engage in the second part of the
     analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best
     interests of the child.”       Accordingly, while both Section
     2511(a)(8) and Section 2511(b) direct us to evaluate the “needs
     and welfare of the child,” we are required to resolve the analysis
     relative to Section 2511(a)(8), prior to addressing the “needs
     and welfare” of [the child], as proscribed by Section 2511(b); as
     such, they are distinct in that we must address Section 2511(a)
     before reaching Section 2511(b).

In re Adoption of C.L.G., 956 A.2d at 1009 (citations omitted).

     Regarding section 2511(b), the trial court inquires whether the

termination of Mother’s parental rights would best serve the developmental,

physical and emotional needs and welfare of the Children.         See In re

C.M.S., 884 A.2d 1284, 1286-87 (Pa. Super. 2005).       “Intangibles such as

love, comfort, security, and stability are involved in the inquiry into the

needs and welfare of the child.”    Id. at 1287 (citation omitted). The trial

court must also discern the nature and status of the parent-child bonds, with

utmost attention to the effect on the Children of permanently severing that

bond. Id.; see also In re Z.P., 994 A.2d at 1121 (stating that “the court

must take into account whether a bond exists between child and parent, and

whether termination would destroy an existing, necessary and beneficial


                                   -6-
J-S24035-15


relationship.”); In re K.Z.S., 946 A.2d 753, 763 (Pa. Super. 2008)

(explaining that, in cases where there is no evidence of any bond between

the parent and child, it is reasonable to infer that no bond exists).

Additionally, “the strength of emotional bond between a child and a potential

adoptive parent is an important consideration in a ‘best interests’ analysis.”

In re I.J., 972 A.2d 5, 13 (Pa. Super. 2009); see also In re T.S.M., 71
A.3d 251, 268 (Pa. 2013) (stating that “courts considering termination must

also consider whether the children are in a pre-adoptive home and whether

they have a bond with their foster parents.”).     Moreover, courts are not

required to use expert testimony when conducting a bonding analysis and

may utilize evaluations by social workers and caseworkers to show the bond

between parents and their children. In re Z.P., 994 A.2d at 1121. Finally,

the focus in terminating parental rights under section 2511(a) is on Mother,

but it is on the Children under section 2511(b). In re Adoption of C.L.G.,
956 A.2d at 1008.

        On appeal, Mother contends that DHS referred her to Achieving

Reunification Center (“ARC”) for services to meet her FSP for reunification,

and that she was supposed to receive through ARC the following services:

anger    management,   domestic   violence   counseling,   drug   and   alcohol

counseling, individual counseling and job training.   Brief for Mother at 8.

Mother claims that, after she and J.S. (“Father”) were dismissed from the




                                  -7-
J-S24035-15


ARC program,1 DHS failed to refer her to another agency for these services

so that she could meet her FSP objectives.       Id. at 9.   Although Mother

acknowledges that the trial court had entered an Order requiring her to go to

the Clinical Evaluation Unit (“CEU”) at the conclusion of every review hearing

for the purpose of drug screening and for drug treatment monitoring, Mother

claims that DHS never referred her to CEU for the services that were to have

been provided by ARC, and the trial court never ordered her to receive such

services from CEU. Id. Mother contends that “CEU needs a referral from

DHS and/or from the [trial] court through a court order to provide referrals

for such services.” Id.

      The trial court thoroughly addressed Mother’s claim and concluded that

it lacks merit. See Trial Court Opinion, 1/5/15, at 4-5, 8-10. We agree with

the sound reasoning of the trial court and affirm on this basis. See id.2

      Orders affirmed.




1
 Mother was discharged from the ARC program because she was living with
Father, despite the fact that she and Father had restraining orders against
each other. N.T., 9/19/14, at 21.
2
  We further observe that, following Mother’s discharge from ARC, CEU
scheduled an intake evaluation for Mother, which would have resulted in the
provision of services for domestic violence, anger management, individual
therapy and drug and alcohol abuse to Mother by CEU. See N.T., 9/19/14,
at 21-23.     However, Mother repeatedly refused to attend the intake
evaluation. Id.


                                 -8-
J-S24035-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/22/2015




                          -9-
                                                                                  Circulated 04/29/2015 10:57 AM
                                                                                        :J-5ofG35-IS
                             IN THE COURT OF COMMON PLEAS
                            FOR THE COUNTY OF PHILADELPHIA
                                 FAMILY COURT DIVISION

In re: In the Interest of A.L.A., J.J.S., A.J.A., X.A.A.        CP-DP-0000608-2012
                                                                CP-DP-0000605-2012·
                                                                CP-DP-0000607-2012
                                                                CP-DP-0000606-2012
                                                                CP-51-AP-0000730-2013
APPEAL OF: J.A., Mother                                         CP-51-AP-0000731-2013
                                                                CP-51-AP-0000732-2013
                                                                CP-5l-AP-0000733-2013
                                                              : 3034 EDA 2014

OPINION

Fernandes,J.:

Appellant, J.A. ("Mother"), appeals from the orders entered on September 19, 2014, granting the
petitions filed by the Department of Human Services of Philadelphia County ("DHS") to
involuntarily terminate her parental rights to A.LA. ("Child #1 "), J.J.S. ("Child #2), A.J.A. ("Child
#3"), and X.A.A. ("Child #4") pursuant to the Adoption Act, 23 Pa.C.S.A. §2511 (a)(l), (2), (5),
(8), and (b). Michael P. Marryshow, Esquire, counsel for Mother, filed a timely Notice of Appeal
with a Statement of Errors Complained Of pursuant to Rule 1925(b).

Factualand ProceduralBackground

On April 10, 2012, DHS received a General Protective Services ("GPS") report alleging that on
April 6, 2012, J.S. ("Father") evicted Child #1, Child #2, Child #3, and Child #4 (collectively
referred to as "children") from his home (DHS Exhibit A). The GPS report also alleged that Mother
failed to retrieve Child #1 and Child #3 from school at the end of the day on April 10, 2012,
because she had been detained by police regarding an altercation between Mother and Father which
resulted in Mother cutting Father with a knife and Mother throwing a brick through Father's car
window (DHS Exhibit A). Child #1 witnessed this altercation. The GPS report also alleged that the
children were in a deplorable living situation, exposed to extensive domestic violence, were not
properly being cared for, and both parents were using drugs (DHS Exhibit A), (N.T. 9/19/14, pg. 5).
The GPS report was substantiated (N.T. 9/19/14, pg. 5). DHS obtained an Order of Protective
Custody ("OPC") and placed the children in foster care and on April 12, 2012, a shelter care hearing
was held and the OPC was lifted and the temporary commitment to DHS was ordered to stand.

                                               Page 1 of 10
                                                                                        Circulated 04/29/2015 10:57 AM




On May 14, 2012, an initial Family Service Plan ("FSP") was developed for Mother (DHS Exhibit
A). The goal for the children was to "Return to Parent, Guardian, Custodian" while Mother's FSP
objectives   were:     successfully   complete   substance      abuse   counseling,   locate   and   maintain
employment, including opening a checking and savings account for at least six months, attend and
complete domestic violence and anger management counseling, attend routine dental and medical
appointments for children, attend and complete Family School, attend and complete asthma training
for Child #2 and Child #3, maintain appropriate interactions during visits with children, locate and
maintain stable housing, comply with any probation recommendations, begin family therapy at the
Children's Crisis Treatment Center ("CCTC"), and complete a Parenting Capacity Evaluation (N.T.
9/19/14, pg. 6), (DHS Exhibit A). Throughout the life of this case Mother was aware of her FSP
objectives because she attended several FSP meetings and Mother attended intake appointments for
Child #1 and Child #3 where Mother's FSP objectives were discussed (N.T. 9/19/14, pg. 6).


On April 20, 2012, an adjudicatory hearing was held for the children and temporary commitment
was discharged and the children were committed to DHS based on present inability of parents. The
trial court ordered Mother to be referred to the Achieving Reunification               Center ("ARC") for
services, the Clinical Evaluation Unit ("CEU") for a full drug and alcohol screen, a dual diagnosis
assessment and for domestic violence counseling (DHS Exhibit A). The trial court further ordered
that Mother was to comply with all her FSP objectives, services and recommendations, and Mother
was to have weekly supervised visitation (DHS Exhibit A). On July 20, 2012, a permanency review
hearing was held and the court found that Mother was minimally compliant with her permanency
plan and reasonable efforts were made by DHS. At this permanency hearing, the court ordered for
Mother to schedule an appointment with CCTC and to have two hour weekly supervised visitation
with children. On October 18, 2012, a permanency review hearing was held and Mother was again
found to be minimally compliant with her permanency plan and the court found reasonable efforts
made by DHS.         The court ordered that Mother to be referred to the CEU for a drug screen and
assessment, follow up with CCTC, and to continue her weekly supervised visitation with children.
The Urine Drug Testing Report for Mother completed on October 18, 2012, noted that Mother
tested positive for opiates and phencyclidine ("PCP") (N.T. 9/17/14, pgs. 7-8).


On November 7, 2012, Mother's FSP was again revised. The goal for children remained "Return to
Parent, Guardian, Custodian" and Mother's FSP objectives remained the same with some additional

                                                 Page 2 of 10
                                                                               Circulated 04/29/2015 10:57 AM




objectives added: understand, learn and use at least two non-physical discipline methods, sign all
needed authorization forms to allow DHS to receive all copies of evaluations and reports, achieve
and maintain sobriety, participate in an evaluation for drug and alcohol abuse and comply with all
treatment recommendations, verifiable by six successful drug screens, and enroll and regularly
attend a GED or training program (DHS Exhibit A). Mother attended the FSP meeting and signed
the FSP (DHS Exhibit A). On November 14, 2012, Mother tested positive for opiates and PCP
(N.T. 9/17/14, pg. 8). On January 11, 2013, CEU completed a report of non-compliance regarding
Mother. On January 15, 2013, a permanency review hearing was held where Mother was found to
be minimally compliant with her permanency plan. The court noted that Mother was not attending
ARC and had not participated in any of her children's therapy at CCTC. The court ordered for
Mother to be re-referred for a drug screen and assessment at the CEU, including three random drug
screens prior to the next court date. On March 19, 2013, Mother's FSP was revised. The goal for
children changed to "Adoption" and the parental objectives for Mother remained the same as the
previous FSP. Mother did not attend or participate in the FSP meeting.        On April 2, 2013, a
permanency review hearing was held where Mother was found to be minimally compliant with her
permanency plan. Mother had missed her last three visits with children. The court ordered for
Mother to be re-referred to the CEU for a drug screen and dual diagnosis assessment, including
three random drug screens prior to the next court hearing. On May 7, 2013, a permanency review
hearing was held. Mother was found to be minimally compliant and again ordered to the CEU for a
drug screen and assessment. Mother was referred to the CEU at every court date and the DHS
social worker testified that Mother was not compliant in reporting to the CEU (N.T. 9/19/14, pg. 7).
On October 1, 2013, a permanency review hearing was held where the court ordered Mother's
visitation to be suspended because of the amount of visits she had missed with her children (N.T.
9/19/14, pgs. 14-15). On December 30, 2013, a Petition for Involuntary Termination of Parental
Rights was filed by DHS.

Discussion:

On appeal, Mother raised the following issues:


    1. Did the trial court commit an error of law and abuse of discretion by involuntarily
       terminating Mother's parental rights under 21 Pa.C.S.A. §251 l(a), where the evidence
       presented at trial was not clear and convincing to terminate Mother's parental rights due to
       Mother's inability to visit children because her visitation was suspended and DHS's' failure

                                            Page 3 of 10
                                                                                 Circulated 04/29/2015 10:57 AM




       to refer Mother to programs or institutions where she could get services to meet her FSP
       objectives?

   2. Did the trial court commit an error of law and abuse of discretion by involuntarily
      terminating Mother's parental rights under 23 Pa.C.S.A. §2511(b), where DHS failed to
      prove by clear and convincing evidence that involuntary terminating Mother's parental
      rights would best serve emotional needs and welfare of Children?


As to the first issue on appeal, the grounds for involuntary termination of parental rights are
enumerated in the Adoption Act at 23 Pa.C.S.A.         §2511(a).      The Adoption Act provides the
following grounds for involuntary termination:

(a) General Rule - The rights of a parent, in regards to a child, may be terminated after a petition is
filed on any of the following grounds:

(1) The parent, by conduct continuing for a period of at least six months immediately preceding the
filing of the petition, has evidenced a settled purpose of relinquishing parental claim to a child or
has refused or failed to perform parental duties.


In proceedings to involuntary terminate parental rights; the burden of proof is on the party seeking
termination to establish by clear and convincing evidence of the existence of grounds for
termination. In re Adoption o(Atencio, 539 Pa. 161, 650 A.2d 1064 (1994). To satisfy section
(a)(l), the moving party must produce clear and convincing evidence of conduct sustained for at
least six months prior to the filing of the termination petition, which reveals a settled intent to
relinquish parental claim to a child or a refusal or failure to perform parental duties. The standard
of clear and convincing evidence is defined as testimony that is so clear, directly weighty and
convincing as to enable the trier of fact to come to a clear conviction without hesitance of the truth
of precise facts in issue. In re D.JS., 1999 Pa. Super. 214 (1999).

Mother did not achieve any of her FSP objectives throughout the life of this case, even though
Mother was aware of her FSP objectives (N.T. 9/19/14, pg. 6). At every permanency review
hearing, Mother was found to be minimally compliant or non-compliant with her FSP objectives.
Mother never enrolled in a drug and alcohol program, Mother was non-compliant with the CEU,
Mother was not compliant with her mental health objective and Mother did not complete ARC
(N.T. 9/19/14, pgs. 9-11). Since the shelter care hearing on April 12, 2012, Mother was offered
weekly supervised visitation. Mother's visits were never changed from supervised to unsupervised.
In fact, Mother's visitation was suspended due to the numerous amounts of visits she missed (N.T.

                                             Page 4 of 10
                                                                                   Circulated 04/29/2015 10:57 AM




9/19/14, pgs. 14-15). Mother's inconsistency with visiting caused Child #1 to decline in her mental
health treatment and Child # 1 's therapist testified that because of the affect the missed visits had on
Child #1, it would be beneficial to Child #1 if Mother's visits were suspended (N.T. 9/19/14, pgs.
14-15, 49). The court ordered that Mother had to maintain three consecutive visits and if she did
not and was unable to provide an explanation for the missed visits, Mother's visits would be
suspended (N.T. 9/19/14, pgs. 14-15). Mother was unable to maintain three consecutive visits and
she was unable to provide an excuse for missed visits pursuant to the court order dated October 1,
2013, and thus, Mother's visits with children were suspended (N.T. 9/19/14, pgs. 14-15, 49). At
every hearing, Mother was directed to go to the CEU for drug and alcohol testing and monitoring.
Only one time did Mother comply with the court order. Mother has a history of drug use and tested
positive for opiates and PCP on October 18, 2012, and on November 14, 2012 (N.T. 9/19/14, pgs.
7-8). One of Mother's FSP objectives was to enroll in a drug and alcohol program, which Mother
never complied with (N.T. 9/19/14, pg. 8). Mother is unemployed and was referred to ARC for job
training, which Mother never completed (N.T. 9/19/14, pg. 11). Although Mother was discharged
from ARC because Mother and Father were not allowed to attend services together, DHS referred
Mother to the CEU where Mother could have completed the services and treatment she was
completing at ARC (N.T. 9/19/14, pgs. 21-22). All the services were offered to help Mother reunify
with her children.   The record establishes that DHS provided and offered reasonable and adequate
services to remedy the conditions that brought the children into care.

On December 30, 2013, DHS filed the petition for termination.        Since 2012, Mother continuously
fails to perform her parental duties toward the children.        Mother's   pattern of non-compliance
continued for at least six months prior to the filing of the termination petition, as established by
every permanency review order since July 20, 2012. As a result, all the elements of the Adoption
Act, 23 Pa.C.S.A. §251 l(a)(l) have been fully satisfied.
The Adoption Act at 23 Pa.C.S.A. §251 l(a)(2) also includes, as grounds for involuntary termination
of parental rights, the repeated and continued incapacity, abuse, neglect or refusal of the parent that
causes the children to be without essential parental care, control, or subsistence necessary for their
physical or mental well-being, and the conditions and causes of the incapacity, abuse, neglect or
refusal cannot or will not be remedied by the parent.        This ground is not limited to affirmative
misconduct.   It may include acts of refusal to perform parental duties but more specifically on the
needs of the children. Adoption of CA. W, 683 A.2d 91, 914 (Pa. Super. 1996). Courts have further

                                              Page 5 of 10
                                                                                  Circulated 04/29/2015 10:57 AM




held that the implications of the parent's limited success with services geared to remedy the barriers
to effective parenting can also satisfy the requirements of §251 l(a)(2). In the matter ofB.L. W, 843
A.2d 380 (Pa. Super. 2004), the court's grave concerns about the Father's ability to provide the
level of protection, security and stability that his children needed was sufficient to warrant
termination. Id. at 388.

Mother's lack of care and supervision of her children led to the children's dependency adjudication
and to their placement in foster care on April 10, 2012. Mother has consistently failed and refused
to remedy the causes that brought children into care. Mother is unable and unwilling to provide the
level of protection, security and stability that the children need. Because of Mother's drug use,
history of domestic violence, and unwillingness to comply with her treatment plan, Mother is
unable to protect children and keep them safe (N.T. 9/19/14, pgs. 7-9, 11). One of the reasons
children came into DHS supervision was due to their exposure to extensive domestic violence
between Mother and Father (N.T. 9/19/14, pg. 11). Even after a domestic violence complaint and
the dual restraining orders between Mother and Father, Mother continued to reside with Father,
violating the restraining order (N.T. 9/19/14, pgs. 11-12). On several occasions, Mother was
directed to go to drug and alcohol treatment but she refused to do so. Based on testimony on the
record, the trial court had grave concerns about Mother's ability to provide the level of protection,
security, and stability that the children need. Mother refuses to preform her parental duties. Mother
was very inconsistent in visiting with children until the trial court suspended her visits due to the
impact it was having in Child #1 's mental health (N.T. 9/19/14, pgs. 14-15, 49). The children have
been in placement for a period of twenty-nine months (N.T. 9/19/14, pg. 4). The children need
permanency. Mother is unable to remediate the causes that brought children into care. DHS has
met its burden under 23 Pa.C.S.A. §251 l(a)(2).

DHS also requested termination of parental rights under 23 Pa.C.S.A. §251 l(a)(5), whereby
                                                               '
children may be removed by court or voluntary agreement and placed with an agency at least six
months, conditions which led to the placement of the children continue to exist, the parent cannot or
will not remedy those conditions within a reasonable period of time, the services reasonably
available to the parent are not likely to remedy the conditions leading to placement, and termination
best serves the children's needs and welfare.




                                                Page 6 of 10
                                                                                   Circulated 04/29/2015 10:57 AM




DHS, as a child and youth agency, cannot be required to extend services beyond the period of time
deemed as reasonable by the legislature or be subjected to herculean efforts. A child's life cannot
be put on hold in hope that the parent will summon the ability to handle the responsibilities of
parenting. In re J T, 817 A.2d 509 (Pa. Super. 2001). As a consequence, Pennsylvania's Superior
Court has recognized that the children's needs and welfare requires agencies to work toward
termination of parental rights when a child has been placed in foster care beyond reasonable
temporal limits and after reasonable efforts for reunification have been made by the agency, that
have resulted unfruitful. This process should be completed within eighteen months. In re N W,
851A.2d 508 (Pa. Super. 2004).

The children have been in care for a period of twenty-nine months (N.T. 9/19/14, pg. 4). Mother
continuously fails to perform her parental duties and cannot remedy the conditions that led to
children's placement (N.T. 9/19/14, pgs. 7-9, 11-12, 14-15, 49).            Hence, Mother's minimal
compliance or non-compliance with her FSP objectives compel this court to conclude that children
are no closer to be reunified with Mother. The children's life cannot be put on hold any longer in
hope that Mother will remedy the conditions that led to placement within a reasonable amount of
time. Mother was aware of her FSP objectives, but was unable to complete them within twenty-
nine months. Through the life of this case Mother was never able to obtain unsupervised visitation
and her visitation was so inconsistent and had such a negative effect on the children that a therapist
testified that it was in the best interest of the children to suspend Mother's visits (N.T. 9/19/14, pgs.
14-15, 49). Mother was aware of the emotional toll that her missed visits caused the children. On
October 1, 2013, at a court hearing with Mother present, Mother was told that she was being given
one last chance and that if she continued to miss visits without an explanation, her visits would be
suspended. As the record established, for the past twenty-nine months, Mother was unable to
demonstrate that she had the capacity to parent. The needs and welfare of the children dictate that
termination and adoption would best serve their permanency needs. DHS met its burden under the
Adoption Act, 23 Pa.C.S.A. §251 l(a)(5).

As to 23 Pa.C.S.A. §251 l(a)(8), DHS met its burden by clear and convincing evidence that the
children have been out of Mother's care for twelve months or more, and the conditions leading to
the placement still exits, and termination would best serve the needs and welfare of the children.
The children have been continuously under DHS' custody for a period of twenty-nine months (N.T.
9/19/14, pg. 4). The conditions that led to the children's placement still exist. Despite the good
                                              Page 7 of 10
                                                                                    Circulated 04/29/2015 10:57 AM




faith efforts of DHS to make services available, it is in the best interest of the children to terminate
Mother's parental rights (N.T. 9/19/14, pgs. 16, 45, 64-65, 74).


The trial court will now consider Mother's last issue on appeal, whether the termination of parental
rights would best serve the emotional needs and welfare of the children under 23 Pa.C.S.A.
§2511 (b ).   The party seeking termination must prove by clear and convincing evidence that the
termination is in the best interest of the child.   The best interest of the child is determined after
consideration of the needs and welfare of the child, such as love, comfort, security and stability. In
re Bowman, 426 Pa. Super. 647, A.2d 217 (1994). See also In re Adoption ofTB.B., 835 A.2d 387,
397 (Pa. Super. 2009). Pursuant to 23 Pa.C.S.A. §2511(b), the trial court must also consider what,
if any bond exists between Mother and children. In re Involuntary Termination of C. WS.M and
K.A.L.M, 839 A.2d 410, 415 (Pa. Super. 2003). The trial court must examine the status of the bond
to determine whether its termination "would destroy an existing, necessary and beneficial
relationship." In re Adoption of TB.B., 835 A.2d 387 (Pa. Super. 2003). In assessing the parental
bond, the trial court is permitted to rely upon the observations and evaluations of social workers. In
re K.Z.S., 946 A.2d 753, 762-763 (Pa. Super. 2008). Under 23 Pa.C.S.A. §2511(b), the rights of a
parent shall not be terminated solely on the basis of environmental factors such as inadequate
housing, furnishings, income, clothing and medical, if found to be beyond the control of the parent.

The children will not suffer any irreparable harm by terminating Mother's parental rights (N.T.
9/19/14, pgs. 17, 46, 75). Foster parents and Child #2, Child #3, and Child #4 have a strong
parent/child bond (N.T. 9/19/14, pgs. 43, 45, 64-65, 75-76). The DHS social worker testified that
Child #2 is bonded with his foster mother and he calls her "mom" (N.T. 9/19/14, pgs. 74, 76).
Child #2 had severe asthma problems when he moved into his foster home and it was his foster
mother who oversaw his medical needs to ensure that he received the appropriate medical care and
asthma medication that he needed (N.T. 9/19/14, pg. 76).         The DHS social worker testified that
Child #3 is doing really well in his pre-adoptive foster home and that he has bonded with his foster
mother and he calls her "mom" (N.T. 9/19/14, pgs. 43, 45). Child #3 is in therapy due to his
exposure to domestic violence and substance abuse (N.T. 9/19/14, pg. 50). Child #3 's therapist
testified that Child #3's foster mother has been involved in Child #3's mental health treatment since
he started attending therapy sessions in 2012 (N.T. 9/19/14, pg. 51). The DHS social worker also
testified that Child #4 is doing really well in his pre-adoptive foster home and is bonded with his
foster mother and he calls her "mom" as well (N.T. 9/19/14, pg. 64). Child #4 is young and barely
                                              Page 8 of 10
                                                                                  Circulated 04/29/2015 10:57 AM




knows Mother. Child #4 identifies with his foster mother and he considers his foster home to be his
only home, he goes to his foster mother for affection and also when he is afraid (N.T. 9/19/14, pgs.
64, 75). Child #2 and Child #4 are in the same pre-adoptive foster homes (N.T. 9/19/14, pg. 55).
Child #2, Child #3, and Child #4 continue to flourish in their foster homes and they have bonded
with their foster family.

Although Child #1 is not in a pre-adoptive home, it is in her best interests for Mother's parental
rights to be terminated (N.T. 9/19/14, pgs. 15-16, 45). Child #1 suffers from severe mental health
issues and needs constant support (N.T. 9/19/14, pg. 13). Child #1 has been hospitalized on two
occasions due to her mental health issues (N.T. 9/19/14, pg. 13). Child #1 's mental health severely
declines when Mother is sporadic with visits (N.T. 9/19/14, pgs. 13-15).          Child #1 's mental
instability is a result of her exposure to extensive and chronic domestic violence between the
Mother and Father, exposure to Mother's substance abuse and a possible exposure to a suicide
attempt (N.T. 9/19/14, pgs. 29-30). Mother was given many opportunities to be involved in Child
#1 's treatment but did not avail herself (N.T. 9/19/14, pg. 30). The DHS social worker testified that
Mother would not be able to meet Child #1 's medical needs or emotional support that Child #1
requires to recover (N.T. 9/19/14, pg. 29). Child #1 needs permanency and stability so she can deal
with her past trauma and move forward (N. T. 9/19/14, pg. 17).         Child # 1 will continue with
treatment after Mother's parental rights are terminated (N.T. 9/19/14, pg. 31).     Not visiting with
Mother would bring emotional stability to Child #1 's life. Child #1 was in a pre-adoptive home and
that home still wants to be considered a resource for her (N.T. 9/19/14, pg. 16). Child #1 will not
suffer irreparable harm by the termination of Mother's parental rights (N.T. 9/19/14, pg. 17).

Mother and children do not have a parent/child bond. Mother has not seen her children since the
visits were suspended in late 2013 (N.T. 9/19/14, pg. 49). Terminating Mother's parental rights
would not destroy an existing necessary relationship between Mother and children. Prior to visits
being suspended, Mother missed many visits with her children and only attended one of the
children's therapy session even though Mother was invited to attend every therapy session for all
her children.

It is in the best interest of children to be adopted (N.T. 9/19/14, pgs. 16, 45, 64-65, 74). DHS has
provided reasonable services to Mother. The trial court has found reasonable efforts at every
permanency review hearing. The court determined that the testimonies of the DHS witnesses were

                                             Page 9 of 10
                                                                                  Circulated 04/29/2015 10:57 AM




credible.   Additionally,   the record clearly establishes that Mother's   parental rights are being
terminated due to her lack of non-compliance with her FSP objectives, no parent/child bond, and no
irreparable harm would occur by terminating Mother's parental rights.          Terminating Mother's
parental rights is not due to environmental factors. The children have been in placement for twenty-
nine months and the children need permanency.            Consequently, the trial court did not err in
terminating Mother's parental rights and changing the goal to adoption, it would best serve the
emotional needs and welfare of the children.


Conclusion:

For the aforementioned reasons, the court finds that DHS met its statutory burden by clear and
convincing evidence regarding the termination of the parental rights pursuant to 23 Pa.C.S.A.
§251l(a) and (b). The court also finds that it will not cause irreparable harm to the children to sever
any bond, and it is in the best interest of the children since it would best serve the emotional needs
and welfare of the children.

Accordingly, the orders entered on September 19, 2014, terminating the parental rights of Mother,
J.A., should be affirmed.




                                                                     Joseph Fernandes, J.




                                               Page 10 of 10